FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In re: LAURA FREDRIKA PLUMA,               
                         Debtor,
                                                  No. 04-55107
LAURA FREDRIKA PLUMA,                               BAP No.
                              Appellant,         SC-03-01098-
                   v.                               BaRyMa
TAX COLLECTOR FOR THE                              OPINION
COUNTY OF SAN DIEGO,
                              Appellee.
                                           
              Appeal from the Ninth Circuit
               Bankruptcy Appellate Panel
  Marlar, Ryan, and Baum, Bankruptcy Judges, Presiding

                    Argued and Submitted
            October 21, 2005—Pasadena, California

                        Filed October 31, 2005

   Before: A. Wallace Tashima and Raymond C. Fisher,
Circuit Judges, and Milton I. Shadur,* Senior District Judge.

                         Per Curiam Opinion




   *The Honorable Milton I. Shadur, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.

                                14879
14880                      IN RE: PLUMA


                           COUNSEL

Brian M. Mahoney, American Debt Relief, San Diego, Cali-
fornia, for the appellant.

Timothy M. Barry, Senior Deputy County Counsel, San
Diego, California, for the appellee.


                           OPINION

PER CURIAM:

  This is an appeal from the judgment of the Bankruptcy
Appellate Panel (“BAP”), Tax Collector v. Pluma (In re
Pluma), 303 B.R. 444 (B.A.P. 9th Cir. 2003), reversing the
judgment of the bankruptcy court, see In re Pluma, 289 B.R.
151 (Bankr. S.D. Cal. 2003).1 We affirm the judgment of the
BAP for the reasons stated in its opinion, 303 B.R. 444,
supra, and remand to the bankruptcy court for further pro-
ceedings.

  AFFIRMED.




 1
  We deny appellee’s motion to dismiss the appeal.